DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10, 26 – 28 are objected to because of the following informalities:  
Claim 1 line 5 and line 8 recite “frame update is to be send” has a typo error. It should be “frame update is to be sent”.
Claim 10 contains the same typo error.
Claims 26 – 28 contain the same typo error “frame update is to be send”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1,4-5,8-10,13-14,17-18,21-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav (US Publication 2019/0087144 A1), in view of Khan et al (US Publication 2015/0234449 A1). 

Regarding claim 1, Yadav discloses an apparatus [Fig. 1], comprising:
a transmitter to send a frame to a panel via a display interconnect ; and a processor coupled to the transmitter [Fig. 1, display panel 18 receives frame via interconnect 42] , the processor to:
determine whether a full or partial frame update is to be send to the panel [Fig. 3 and 0078-0082: steps 310 – 320: determine whether a full or partial frame update is to be sent to the panel];
determine to initiate power management functions within the panel based on a determination that a full or partial frame update is not to be send to the panel [Fig. 3, and 0078 - 0082: initiate no frame control mode within the display panel in response to determination that the ROI is less than a threshold for updating regions (TUR)) (steps 310 and 312) ; initiate partial frame control mode within the display panel in response to determination that the full frame update is not to be sent to the panel and (steps 318 and 320); and initiate full frame control mode within the display panel in response to determination that the partial frame update is not to be sent to the panel and (steps 314 and 316)].
Yadav discloses initiating a power management function comprising at least powering down a display interconnect link within the panel [0053: In "partial frame control" mode, host processor 16 determines blocks which shall be refreshed on-the-fly (from e.g., host processor 16) and which blocks shall be refreshed offline. This disclosure uses the term "block" interchangeably with "region." In this disclosure, a block is said to be refreshed offline if display panel 18 refreshes the block from panel memory 40 without receiving updated display content of the block from host processor 16. In some examples, blocks are line based. For example, a block may consist of one or more horizontal lines of pixels (i.e., rows of pixels) or one or more vertical lines of pixels (i.e., columns of pixels).][0056: In partial frame control mode, regions of panel memory 40 may be powered off.].
However, Yadav does not disclose append a character onto a frame to be sent, by the transmitter, to the panel the character to indicate to the panel to initiate a power management function.

	Khan discloses append a character onto a frame to be sent, by the transmitter, to the panel the character to indicate to the panel to initiate a power management function.
[Claims 5, 13 and 20, 0046-0047: the power-down instruction is appended to an end of the set of instructions; and programming the vector unit to perform the task based on the set of instructions; wherein powering down the vector unit comprises powering down the vector unit based on the power-down instruction.].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yadav and Khan together because they both directed to control the power consumption of the device. Khan’s disclosing of appending the power down instruction to the an end of the 
Regarding claim 4, Yadav discloses the apparatus of claim 1, the transmitter coupled to the panel via a sideband channel, the transmitter to send a control signal to the panel via the sideband channel, the control signal to cause the panel to initiate power management functions [0039: Link 42 may include a bus connection such as a Display Serial Interface (DSI) point-to-point serial bus connection or other physical wired (e.g., High-Definition Multimedia Interface (HDMI) or digital video interface (DVI) connection) or wireless links such as DisplayPort (or variants such as embedded DisplayPort (eDP) or wireless DisplayPort (wDP)) or Wi-Fi Display.].
Regarding claim 5, Yadav discloses the apparatus of claim 1, the transmitter to send a control signal to the panel via an auxiliary channel within the display interconnect, the control signal to cause the panel to initiate power management functions [0039: Link 42 may include a bus connection such as a Display Serial Interface (DSI) point-to-point serial bus connection or other physical wired (e.g., High-Definition Multimedia Interface (HDMI) or digital video interface (DVI) connection) or wireless links such as DisplayPort (or variants such as embedded DisplayPort (eDP) or wireless DisplayPort (wDP)) or Wi-Fi Display.].
Regarding claim 8, Yadav discloses the apparatus of claim 1, comprising a display interface coupled to the transmitter, the display interface to couple to the display interconnect [Fig. 1, 0026,0034, 0039, bus interface].

Regarding claims 10, 13, 14 and 17, these claims are directed to method claims to perform the same functions as set forth in claims 1, 4, 5 and 8 above. Therefore, they are rejected for the same reasons as set forth in claims 1, 4, 5 and 8 above. 
Regarding claims 18, 21, 22 and 25, these claims are directed to non-transitory machine readable storage medium claims to perform the same functions as set forth in claims 1, 4, 5 and 8 above. Therefore, they are rejected for the same reasons as set forth in claims 1, 4, 5 and 8 above. 
Regarding claim 26, Yadav discloses the apparatus of claim 1, the processor to: determine whether an idle duration threshold has been met; and determine to initiate power management functions within the panel based on a determination that the idle duration threshold has been met and that a full or partial frame update is not to be send to the panel [0061: idle duration] [0078-0082 and figure 3, determination that a full or partial frame update is not be sent to the panel].
	Regarding claims 27 and 28, these claims are rejected for the same reasons as set forth in claim 26.

Response to Arguments
Applicant’s arguments filed on 02/19/2021 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187